Case: 18-40460     Document: 00516307315         Page: 1     Date Filed: 05/04/2022




                           REVISED MAY 4, 2022

              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 18-40460                           April 8, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Javier Segovia-Lopez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                             USDC 5:17-CR-895-1


                              ON REMAND FROM
              THE SUPREME COURT OF THE UNITED STATES


   Before Davis, Smith, and Higginson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-40460      Document: 00516307315          Page: 2    Date Filed: 05/04/2022




                                    No. 18-40460


          This sentencing appeal returns to us on remand from the Supreme
   Court after it issued its opinion in Borden v. United States, 141 S. Ct. 1817,
   1834 (2021), wherein the Court held that offenses requiring only proof of
   reckless causation of injury do not qualify as violent felonies under the “force
   clause” of the Armed Career Criminal Act (“ACCA”). Defendant Javier
   Segovia-Lopez asserts, and the Government agrees, that in light of Borden,
   Segovia-Lopez’s prior conviction for aggravated assault under Texas Penal
   Code §§ 22.01(a)(1)-(3) does not qualify an “aggravated felony”
   for purposes of the enhanced penalty provision of 8 U.S.C. 1326(b)(2). In
   our recent decision in United States v. Gomez Gomez, --- F.4th ---, 2022 WL
   152160, *2 (5th Cir. Jan. 18, 2022), we addressed this specific issue and held
   that this offense is not an aggravated felony under Borden because it includes
   three indivisible mental states, one of which is recklessness. Therefore,
   because Segovia-Lopez’s prior conviction for aggravated assault under Texas
   Penal Code §§ 22.01(a)(1)-(3) does not qualify as an aggravated felony, his
   sentence should not have been enhanced pursuant to § 1326(b)(2) .
          Accordingly, we AFFIRM the judgment of conviction under 8
   U.S.C. § 1326 but REMAND with instructions to the district court to enter
   a corrected judgment of conviction which does not refer to § 1326(b)(2).




                                          2